Citation Nr: 9907911	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  97-07 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia



THE ISSUES

1.  Entitlement to service connection for a skin disorder, 
claimed as secondary to Agent Orange exposure.  

2.  Entitlement to service connection for a stomach disorder, 
claimed as secondary to Agent Orange exposure.  

3.  Entitlement to service connection for headaches and 
double vision, claimed as secondary to Agent Orange exposure.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. R. Moore



INTRODUCTION

The veteran had active military service from March 1969 to 
March 1971.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 1996 rating decision of the RO.  

The Board notes that the veteran, in an "Appeal to Board of 
Veterans' Appeals" (VA Form 9) in February 1997, raised a 
claim of an earlier effective date for the service-connected 
PTSD.  He also raised a claim for an increased rating for 
PTSD.  Finally, it appears in the record that the veteran 
wishes to raise a claim for service connection for a stomach 
condition as secondary to his service-connected PTSD.  As the 
RO has not yet considered these issues, the Board cannot 
adjudicate them at this time.  They are referred to the RO 
for appropriate action.  



FINDINGS OF FACT

1.  The medical evidence does not show that the veteran is 
suffering from a presumptive disability determined by VA to 
be causally related to presumed Agent Orange exposure in 
service.  

2.  No competent evidence has been submitted to show that the 
veteran currently suffers from a skin disability, from a 
stomach disability or from headaches and double vision due to 
inservice exposure to Agent Orange or other disease or injury 
which was incurred in or aggravated by service.  



CONCLUSION OF LAW

The veteran has not submitted well-grounded claims of service 
connection for a skin disorder, for a stomach disorder, or 
for headaches and double vision as secondary to Agent Orange 
exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(a), 
7104 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 1998).  In 
addition, certain diseases when manifest to a degree of 10 
percent or more within one year after the veteran's military 
service ended, may be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
1998);  38 C.F.R. §§ 3.307, 3.309 (1998).  This presumption 
is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) (1998).

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents 
listed in 38 C.F.R. § 3.309, will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service.  No condition other than one 
listed in 38 C.F.R. § 3.309(a) will be considered chronic, 
however.  38 C.F.R. § 3.307(a) (1998).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era.  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
of service involved duty or visitation in the Republic of 
Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (1998).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. 
§ 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even if 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also 
satisfied:  chloracne or other acneform diseases consistent 
with chloracne, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea) and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) 
(1998).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
a year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  
38 C.F.R. § 3.307(a)(6)(ii) (1998).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed.Reg. 
341-346 (1994).  See also, 61 Fed.Reg. 57586-57589 (1996).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§ 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).

Statutory law as enacted by the Congress also charges a 
claimant for VA benefits with the initial burden of 
presenting evidence of a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  This threshold requirement is 
critical since the duty to assist a veteran with the 
development of facts does not arise until the veteran has 
presented evidence of a well-grounded claim.  Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997);  Caluza v. Brown, 7 Vet. 
App. 498, 505 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table).

A well-grounded claim has been defined by the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect the claim 
is "plausible" or "possible" is required.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  A claimant therefore 
cannot meet this burden merely by presenting lay testimony 
because lay persons are not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Consequently, lay assertions of medical causation cannot 
constitute evidence to render a claim well grounded under 
§ 5107(a).  Grottveit  v. Brown, 5 Vet. App. 91, 92-93 
(1993).

According to the Court in Caluza, a well-grounded claim of 
service connection requires competent evidence of the 
following:  i) current disability (through medical 
diagnosis);  ii) incurrence or aggravation of a disease or 
injury in service (through lay or medical evidence) and;  
iii) a nexus between the inservice injury or disease and the 
current disability (through medical evidence).  Caluza at 
506.  Moreover, the truthfulness of evidence offered by the 
veteran and his representative is presumed in determining 
whether or not a claim is well-grounded.  King v. Brown, 5 
Vet. App. 19, 21 (1993).

In the case at hand, the record contains no evidence showing 
the veteran suffers from any of the medical condition listed 
in 38 C.F.R. § 3.309(e).  The veteran therefore is not 
eligible for service connection on a presumptive basis and 
the presumption of Agent Orange exposure does not attach to 
the veteran.  McCartt v. West, No. 97-1831 (U.S. Vet. App. 
Feb. 8, 1999).

The question of whether the veteran was exposed to Agent 
Orange in service does not have to be reached since a review 
of the record reveals no competent evidence to show that 
veteran currently suffers from disability which has been 
related to any Agent exposure in service.  Moreover, no 
medical evidence of record has been submit to show that the 
veteran suffers from current skin disability, stomach 
disability or headaches or double vision due to other disease 
or injury which was incurred in or aggravated by service.  
Claims by the veteran and his representative as to such a 
link represent lay evidence, and as such they are 
insufficient when a situation calls for a medical opinion.  
Espiritu.  

The veteran has presented no evidence showing he suffers from 
a medical condition for which presumptive service connection 
based on presumed Agent Orange exposure in service.  This 
being the case, the Board finds the veteran has not met the 
requirements set forth by the Court in Caluza.  The Board 
therefore must find the veteran has not submitted well-
grounded claims of service connection for a skin disorder, a 
stomach disorder and headaches and double vision.  

As stated previously, absent a well-grounded claim there is 
no statutory duty under 38 U.S.C.A. § 5107(a) (West 1991) to 
assist the veteran with the development of evidence.  



ORDER

Service connection for a skin disorder, a stomach disorder 
and headaches and double vision as secondary to Agent Orange 
exposure is denied, as well-grounded claims have not been 
submitted.  




		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 
- 2 -


- 1 -


